DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (First Paragraph)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention:

Claim 6:
At line 10, “about a central axis” is considered new matter. While the specification provides support for the housing to spin due to a force generated, the specification does not support the housing spinning “on a central axis” (see paragraph 12 of the specification).
At line 9, “three or more” is considered new matter. While Figure 4 includes “three” outlet one-way valves, the does not provide support for a preferable range of more than three valves and does not support three or more outlet one-way valves with the exclusion of valves one and two.
Claim 9:
At lines 2-3, “each of said additional chambers comprising a resealable opening port” is considered new matter. Specifically, applicant’s specification discloses at paragraph 10, “At least one inlet one-way valve and at least one outlet one-way valve are provided on the vessel. The valves may be, for example, diaphragm check valves, however other types of valves may be used.” At paragraph 36, applicant states: “The chamber may be segregated into sub-chambers, each including at least one input valve and one output valve and access by the user…” However, these passages do not provide support for providing a resealable openings for each the sub-chambers, or that each sub-chamber has an opening.


Claim Objections
Claim 1 is objected to because of the following informalities:
At line 7, “input” should be changed to inlet to provide proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (second paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-4 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
At lines 11-12, “the single inlet one-way valve” lacks antecedent basis. At line 7, applicant claimed a single inlet port, said input port including a one-way valve. However, that limitation does not provide antecedent  basis for “the single inlet one-way valve” as only a single inlet port has been claimed – not a single inlet one way valve. It is suggested that applicant provide language that establishes an antecedent for the single inlet one-way valve. 
Claim 3:
At lines 1-2, “the inlet and outlet one-way valves” lacks antecedent basis. It is suggested that applicant provide language the establishes an antecedent for inlet one-way valves and outlet one-way valves.
Claim 9:
At lines 1-2, “the housing comprises one or more additional chambers” is indefinite. It is unclear if a housing that is “empty” as recited in claim 1, would include chambers. 
Claims 2 and 4 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Barish (US Patent Number: 6,123,229).
Claim 1:
Regarding the limitation: A submersible vessel for delivery of bath products comprising: a housing, Barish discloses a toy water gun (submersible vessel) (container - for carrying/delivering water) (note that water is a principal bath product) (see Abstract; column 2, lines 65-67; column 3, lines 22-24; Figure 1). Barish discloses a housing 2 (a housing) (see column 2, lines 65-67).
The limitation of using the apparatus for “for delivery of bath products” is an intended use of the apparatus (i.e. vessel). Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Barish is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use. The structure of Barish, and the structure as claimed by applicant, are both capable of delivering/dispensing a fundamental bath product - water.
Regarding the limitation: a resealable opening port, wherein an interior of the housing and an interior of the resealable opening port comprise an empty chamber, the resealable opening port configured to be sealed in a sealed configuration, Barish discloses a removable refill cap 18 which closes an opening to the housing (resealable opening port configured to be sealed in a sealed configuration) (see column 3, lines 22-24; Figure 1). Barish discloses a cylinder 11 (a chamber) within the interior housing 2 and the interior of the removable refill cap 18 (resealable opening port) (see column 3, lines 12-15; Figure 1). Note that Barish teaches that the cylinder 11 includes “empty” space within the chamber (comprises an empty chamber) – that space unoccupied by the piston 10 and spring 16. Note that applicant’s specification (see paragraphs 10 and 36) teaches that the interior of the main body forms a chamber and the specification further teaches the chamber may be segregated into sub-chambers. Accordingly, applicant’s main chamber would require structural features therein to create sub-chambers within the main chamber. Accordingly, the main chamber as described in applicant’s specification is not restricted to emptiness such that it is entirely without other structural effects. As such, the term “empty” does not limit the claim to prevent the inclusion of other structural features within the chamber.
Regarding the limitation: a single inlet port, said input port including a one-way valve configured to permit fluid flow into the chamber, Barish discloses that the cylinder 11 includes an inlet tube 12 (port) leading to the bottom of the reservoir handle 5 and having a one-way valve 13 permitting water to flow only into the cylinder 11 (an inlet one-way valve configured to permit fluid flow into the chamber) (see column 3, lines 12-15; Figure 1).
Regarding the limitation: a single outlet port, said outlet port including a one-way valve configured to permit fluid flow out of the chamber, Barish discloses an outlet tube 14 (port) having a one-way valve 15 permitting water to flow only out of the cylinder 11 (an outlet one-way valve configured to permit fluid flow out of the chamber) (see column 3, lines 15-18; Figure 1).
Regarding the limitation: wherein in the sealed configuration fluid can only enter the chamber through the single inlet one-way valve, in the sealed configuration, the fluid enters the chamber through the single inlet one-way valve.
The vessel (toy gun) is submersible in that it can be placed in water for filling the housing. Additionally, the use of the term “submersible” is not recited as a structural limitation of the claimed vessel and therefore cannot be relied upon to patentably distinguish the invention from the prior art.


Claim 2:
Regarding the limitation: The submersible vessel of claim 1, wherein the housing and resealable opening port comprise a transparent material, Barish discloses that water (an inherently transparent material) is contained within the internal reservoir 5 of housing 2 (the housing and resealable opening port comprise a transparent material) (see column 3, lines 2-4). 

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1))/102(a)(2) as being anticipated by Giannone (US Patent Number: 2,920,419).
Claim 1:
Regarding the limitation: A submersible vessel for delivery of bath products comprising: a housing; a resealable opening port, Giannone discloses a water toy – such as a whale (see column 1, lines 15-20). Giannone discloses that the toy is intended to be played with in a small reservoir of water such as a bathtub (note that water is a principal bath product) (see column 2, lines 2-4). Giannone discloses a hollow toy body 1 (housing), an opening 27 through which a balloon is entered at the bottom wall 2 into the chamber 12. A plug 28 is fitted into the neck end of the balloon and the cork is then plugged into the opening 27 of internal box chamber 12 (opening 27 is a resealable opening port) (see column 2, line 65 – column 3, line 1; Figure 1). The interior of the body 1 (housing) and an interior of the resealable opening 27 comprise the chamber 12 (chamber). The bottom wall 2 of the body 1 is thick adding weight across the bottom which aids in lowering the body 1 into the water (submersible vessel) (see column 3, lines 45-49). 
The limitation of using the apparatus “for delivery of bath products” is an intended use of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Giannone is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use. The structure of Giannone, and the structure as claimed by applicant, are both capable of delivering a fundamental bath product - water.
Regarding the limitation: wherein an interior of the housing and an interior of the resealable opening port comprise an empty chamber, an interior of the body 1 (housing) and an interior of the resalable opening 27 comprise the chamber 12 (chamber). Note that Giannone teaches that the chamber 12 includes “empty” space within the chamber unoccupied by the balloon 26. In particular, Giannone teaches that bulb 31 has an air capacity sufficient to inflate the balloon to a size substantially filling the chamber 12 (see column 3, lines 6-9) and the balloon becomes spherical upon inflation so as to fill the box to the greatest extent possible (see column 3, lines 13-16). Note that the phrases “substantially filling” and “greatest extent possible” acknowledge that some space in chamber 12 will not be filled when the balloon is inflated. Accordingly, “empty” space will remain in the chamber following balloon inflation. Note, also, that applicant’s specification (see paragraphs 10 and 36) teaches that the interior of the main body forms a chamber and the specification further teaches the chamber may be segregated into sub-chambers. Accordingly, applicant’s main chamber would require structural features therein to create sub-chambers within the main chamber. Accordingly, the main chamber as described in applicant’s specification is not restricted to emptiness such that it is entirely without other structural effects. As such, the term “empty” does not limit the claim to prevent the inclusion of other structural features within the chamber.
Regarding the limitation: the resealable opening port configured to be sealed in a sealed configuration, Giannone discloses a plug 28 is fitted into the neck end of the balloon and the cork is then plugged into the opening 27 of the internal box chamber 12 (opening 27 is a resealable opening port configured to be in a sealed configuration) (see column 2, line 62 through column 3, line 3; Figure 1).
Regarding the limitation: a single inlet port, said input port including a one-way valve configured to permit fluid flow into the chamber; Giannone discloses the intake fitting 15 has incorporated a ball-type check valve 18 which allows fluid flow through the fitting into chamber 12 and blocks fluid flow in the opposite direction (single one-way inlet valve configured to permit flow into the chamber) (see column 2, lines 39-50).
Regarding the limitation: a single outlet port, said outlet port including a one-way valve configured to permit fluid flow out of the chamber, wherein in the sealed configuration fluid can only enter the chamber through the single inlet one-way valve, Giannone discloses a hole 22 through a second sidewall of the box/chamber 12 is fitted with an outlet fitting 23. A check valve therein is adapted to allow fluid flow from the box/chamber 12 and to block fluid flow in the opposite direction (an outlet one-way valve configured to permit fluid flow out of the chamber) (see column 2, lines 50-61). In a sealed configuration, fluid enters the chamber 12 through only the single inlet one-way valve.
Claim 2:
Regarding the limitation: The submersible vessel of claim 1, wherein the housing and resealable opening port comprise a transparent material, Giannone discloses that water (an inherently transparent material) is contained within the internal chamber 12 of housing 2 (the housing and resealable opening port comprise a transparent material) (see column 2, lines 39-59). 

Claims 1, 2, and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Viczena (US Patent Number: 3,721,038).
Claim 1:
Regarding the limitation: A submersible vessel for delivery of bath products: Viczena discloses a toy ship 1 for use in bathtub or pool (submersible vessel) (see column 1, lines 1-5; column 2, lines 34-36). Viczena discloses that the toy 1 may be played with in a bathtub (note that water is a fundamental bath product) (see column 2, lines 2-4).
The limitation of using the apparatus “for delivery of bath products” is an intended use of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Viczena is structurally the same as the structure claimed and, therefore, capable of performing the claimed intended use. The structure of Viczena and the structure as claimed by applicant, are both capable of delivering a fundamental bath product - water.
Regarding the limitation: a housing; a resealable opening port, wherein an interior of the housing and an interior of the resealable opening port comprise an empty chamber, the resealable opening port configured to be sealed in a sealed configuration; Viczena discloses a pumping system 2 having diverter chambers 15 and 16 comprising a slidable piston 12 (see column 1, lines 39-42). Openings formed transversely through the diverter of pumping system 2 are selectively aligned with the pipes 3a, 4a, and 5a for spraying water jets through port and/or starboard toy guns (see column 1, lines 43-47; column 1, line 53 – column 2, line 2; Figure 2). The openings transversely through the diverter piston can be selectively aligned with the pipes 3a, 4a, and 5a (see column  1, line 53 – column 2, line 2; Figure 2). Viczena discloses chambers 13 and 14 (chambers within the interior of housing hull 24). Viczena discloses an opening in chamber 13 having a hose/pipe 28 connected thereto (opening port). The pipe or hose is sealed with bulb 6 at its opposite end (resealable opening port configured to be sealed). Viczena discloses an opening in chamber 14 having a hose/pipe 29 connected thereto (opening port). The pipe/hose 29 is sealed with bulb 7 at its opposite end (resealable opening port configured to be sealed). See column 2, lines 10-17. Viczena discloses a single inlet one-way sleeve/valves 26, 8, 8a (for chamber 13); and 26, 10, 10a (for chamber 14). Viczena discloses a single outlet one-way valve 9 (for chamber 13); and valve 11 (for chamber 14). 
Note that Viczena teaches that the chambers 13 and 14 include “empty” space unoccupied by the valves or sleeves. In particular, Viczena shows open space (see Figure 2). Note, also, that applicant’s specification (see paragraphs 10 and 36) teaches that the interior of the main body forms a chamber and the specification further teaches the chamber may be segregated into sub-chambers. Accordingly, applicant’s main chamber would require structural features therein to create sub-chambers within the main chamber. Accordingly, the main chamber as described in applicant’s specification is not restricted to emptiness such that it is entirely without other structural effects. As such, the term “empty” does not limit the claim to prevent the inclusion of other structural features within the chamber.
Regarding the limitation: a single inlet port, said input port including a one-way valve configured to permit fluid flow into the chamber; a single outlet port, said outlet port including a one-way valve configured to permit fluid flow out of the chamber, wherein in the sealed configuration fluid can only enter the chamber through the single inlet one-way valve, Viczena discloses one-way valves (single inlet one-way sleeve/valves 26, 8, 8a (for chamber 13); and 26, 10, 10a (for chamber 14)) (an inlet one-way valve to permit fluid flow into each of the chambers) (see column 1, lines 55-57; Figure 2). Viczena also discloses one-way outlet valves in chambers 13 and 14 (valve 9 (for chamber 13); and valve 11 (for chamber 14)) (an outlet one-way valve to permit fluid flow out of each the chambers) (see column 1, lines 60-82). See multiple chambers 13 and 14 in Viczena (Figure 2). Fluid can only enter the chambers 13 and 14 through inlet one way valve. Note a plurality of chambers or sub-chambers in the pumping system 2.
Claim 2:
Regarding the limitation: The submersible vessel of claim 1, wherein the housing and resealable opening port comprise a transparent material, Viczena discloses that water (an inherently transparent material) is contained within the internal chambers 13 and 14 of the pumping system 2 (the housing and resealable opening port comprise a transparent material) (see column 2, lines 3-10). 
Claim 9:
Regarding the limitation: the submersible vessel of claim 1, wherein the housing further comprises one or more additional chambers, the above discussion of Viczena applies herein. Viczena discloses the chambers 13 and 14 (one or more additional chambers).
Regarding the limitation: each of said additional chambers, comprising a resealable opening port, Viczena discloses an opening in chamber 13 having a hose/pipe 28 connected thereto (opening port). The pipe or hose is sealed with bulb 6 at its opposite end (resealable opening port). Viczena discloses an opening in chamber 14 having a hose/pipe 29 connected thereto (opening port). The pipe/hose 29 is sealed with bulb 7 at its opposite end (resealable opening port). See column 2, lines 10-17.
Regarding the limitation: a single inlet one-way valve and a single outlet one-way valve, Viczena discloses a single inlet one-way sleeve/valves 26, 8, 8a (for chamber 13); and 26, 10, 10a (for chamber 14). Viczena discloses a single outlet one-way valve 9 (for chamber 13); and valve 11 (for chamber 14). 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Barish (US Patent Number: 6,123,229), as applied to claims 1 and 2 above, and further in view of Jia (CN 210198197 U).
Claim 3:
Regarding the limitation: The submersible vessel of claim 1, wherein the inlet and outlet one-way valves comprise diaphragm check valves, the above discussion of Barish applies herein.
While Barish discloses a one-way valve for use in children’s bath toys, Barish does not specifically disclose diaphragm one-way valve. 
However, Jia discloses a children’s toy water gun that makes use of one-way valves for operation (see pages 5 and 43-53). Jia discloses that the one-way valves may adopt the form of a diaphragm one-way valve (see page 6, line 1-14).
Barish and Jia are considered analogous references because both are concerned with children’s toys and the use of one-way valves therein for functionality.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted a known one-way valve (that of Barish) for another alternative known one-way valve (that of Jia) in the same art, as Jia teaches that a one-way valve used for making water toys can be substituted with the structure of other forms of one-way valves - each of which is taught by the Jia to be useful and equivalent for the same purpose.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barish (US Patent Number: 6,123,229).
Claim 4:
Regarding the limitation: the submersible vessel of claim 1, wherein a volume of the chamber is less than four litres, Barish does not specifically recite that the cylinder 11 of the housing 2 has a volume of less than four liters.
However, it is common knowledge in the toy art that many hand-held water guns (as the toy water gun of Barish) employ housings requiring considerably less than four liters of water. It is noted that a water gun capable of housing a volume of four liters would weigh significantly more than an average child could operate using a single hand. Also, note that the toy gun drawing provided in the Barish reference includes a water housing unitary with the toy water gun implying use of a single hand.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Giannone (US Patent Number: 2,920,419).
Claim 4:
Regarding the limitation: the submersible vessel of claim 1, wherein a volume of the chamber is less than four litres, Giannone does not specifically recite that the chamber 12 of housing 2 has a volume of less than four liters.
However, Giannone discloses that the toy whale is intended to be floated and played with in a small reservoir of water, such as a bathtub, sink, or a dishpan (see column 2, lines 2-4). Giannone discloses that the body of the whale is preferably made of a small size – because it is a child’s toy (see column 1, line 72 – column 2, line 2). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have manufactured the toy whale with a chamber volume having less than 4 liters - as Giannone desires the whale to be of a small size for a child. A four-liter body 1 and fluid chamber 12 would require a significantly larger design and a larger squeeze bulb 30 making it increasing difficult for a child to transport and operate.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Viczena (US Patent Number: 3,721,038), as applied to claims 1, 2, and 9 above, and further in view of Jia (CN 210198197 U).
Claim 3:
Regarding the limitation: The submersible vessel of claim 1, wherein the inlet and outlet one-way valves comprise diaphragm check valves, the above discussion of Viczena applies herein.
While Viczena discloses a one-way valve for use in children’s bath toys, Viczena does not specifically disclose using diaphragm one-way valves. 
However, Jia discloses a children’s toy water gun that makes use of one-way valves for operation (see page 5, lines 43-53). Jia discloses that the one-way valves may adopt the form of a diaphragm one-way valve (see page 6, lines 1-14).
Viczena and Jia are considered analogous references because both are concerned with children’s toys and the use of one-way valves therein for functionality.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have substituted a known one-way valve (that of Viczena) for another alternative known one-way valve (that of Jia) in the same art, as Jia teaches that a one-way valve used for making water toys can be substituted with the structure of other forms of one-way valves - each of which is taught by the Jia to be useful and equivalent for the same purpose.

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Viczena (US Patent Number: 3,721,038).
Claim 4:
Regarding the limitation: the submersible vessel of claim 1, wherein a volume of the chamber is less than four litres, Viczena does not specifically recite that the chambers 13 and 14 have a volume of less than four liters.
However, Viczena discloses that the toy ship for a child that is intended to be floated and played with in a bathtub (see abstract; column 2, line 25). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have manufactured the toy ship with a chamber volume having less than 4 liters - as Viczena desires the ship to be of a small size for a child to play with in a bathtub. A four-liter ship bottom 24, hull 30, and water storage tanks 13 and 14 would require a significantly larger design and a larger squeeze bulbs 6 and 7 to expel the water - making it increasing difficult for a child to transport and operate.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Viczena (US Patent Number: 3,721,038). 
Claim 6:
Regarding the limitation: A submersible vessel for delivery of bath products, Viczena discloses a toy ship 1 for use in bathtub or pool (submersible vessel) (see column 1, lines 1-5; column 2, lines 34-36). Viczena discloses that the toy 1 may be played with in a bathtub (note that water is a fundamental bath product) (see column 2, lines 2-4).
The limitation of using the apparatus “for delivery of bath products” is an intended use of the claimed apparatus. Apparatus claim limitations must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then the prior art structure meets the limitation. Accordingly, the apparatus of Viczena is capable of performing the claimed intended use. The structure of Viczena and the structure as claimed by applicant, are both capable of delivering a fundamental bath product - water.
Regarding the limitation: a housing; a resealable opening port, wherein an interior of the housing and an interior of the resealable opening port comprise a chamber; Viczena discloses an opening in chamber 13 having a hose/pipe 28 connected thereto (opening port). The pipe or hose is sealed with bulb 6 at its opposite end (resealable opening port). Viczena discloses an opening in chamber 14 having a hose/pipe 29 connected thereto (opening port). The pipe/hose 29 is sealed with bulb 7 at its opposite end (resealable opening port). See column 2, lines 10-17.
Regarding the limitation: an inlet one-way valve configured to permit fluid flow into the chamber; and three or more outlet one-way valves configured to permit fluid flow out of the chamber, Viczena discloses one-way valves (single inlet one-way sleeve/valves 26, 8, 8a (for chamber 13); and 26, 10, 10a (for chamber 14)) (inlet one-way valve to permit fluid flow into each of the chambers) (see column 1, lines 55-57; Figure 2). Viczena also discloses one-way outlet valves in chambers 13 and 14 (valve 9 (for chamber 13); and valve 11 (for chamber 14)) (outlet one-way valve to permit fluid flow out of each the chambers) (see column 1, lines 60-82). See multiple chambers 13 and 14 in Viczena (Figure 2). Fluid can only enter the chambers 13 and 14 through inlet one way valves. Note a plurality of chambers or sub-chambers in the pumping system 2.
Viczena does not disclose three or more outlet one-way valves configured to permit fluid flow out of the chamber. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP: Duplication of Parts 2144.04 (VI)(B).
Regarding the limitation: wherein the three or more outlet one-way valves are positioned to provide momentum to spin the housing about a central axis in response to a force provided by fluid and gas ejected from the outlet one-way valves, Viczena discloses a pumping system 2 having diverter chambers 15 and 16 comprising a slidable piston 12 (see column 1, lines 39-42). Openings formed transversely through the diverter of pumping system 2 are selectively aligned with the pipes 3a, 4a, and 5a for spraying water jets through port and/or starboard toy guns (see column 1, lines 43-47; column 1, line 53 – column 2, line 2; Figure 2). The openings transversely through the diverter piston can be selectively aligned with the pipes 3a, 4a, and 5a (see column  1, line 53 – column 2, line 2; Figure 2). Viczena discloses that when the gun 3 is operated, the toy ship 1 will reverse or stop if it has been moving. When gun 5 is operated, the toy ship 1 will turn to port (provides momentum to rotate/propel/spin the ship in response to force provided by fluid and gas (i.e., air) ejected from the valves). When gun 4 is operated, the toy ship 1 will turn to starboard (rotates/propels/spin). When guns 4 and 5 are operated alternatively, the toy ship 1 will travel forwardly (propel housing in response to a force provided by fluid and gas (i.e., air) ejected from the valves) (see column 2, lines 41-52; column 1, lines 11-20). Viczena teaches that the stern guns 4 and 5 point diagonally at approximately 30 degrees so as to obtain a turning moment (see column 2, lines 41-52; column 1, lines 11-20).
Accordingly, Viczena teaches that using of multiple sources for water exit from the diverter valve at different angles provides for turning or spinning movement to the boat. 
Viczena does not specifically state that the boat spins about a central axis.
However, Viczena discloses that ejecting the water from a port at a specific angle (stern guns 4 and 5 point diagonally at approximately 30 degrees so as to obtain a turning moment) results in the boat turning to port or starboard. As such, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, that repeated ejections of water from either of the stern guns 4 and 5 results in the boat turning or spinning in a circular path (turning or spinning movement about an axis).

Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive.
In response to applicant's argument in the response (hereafter Response) of October 17, 2022, at page 4 (last paragraph) through page 5, line 2, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The water chemically reacts with an effervescent material to produce carbon dioxide gas, thereby automatically increasing the pressure in the chamber. Once the pressure in the chamber reaches a threshold defined by a one-way outlet valve, the valve opens, permitting the egress of water, reacted material, and gas from the chamber) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the description relied upon by applicant is provided in the specification (see at least paragraph 31). Applicant argues that each of Barish, Giannone, and Viczena use mechanical means to eject water from the devices such that air and/or water is manually pumped into a chamber to cause the ejection of water from the device. However, the patentability of the structural claims of applicant are not distinguished from Barish, Giannone, and Viczena through the intended use or operation or method of using the claimed device. 
Applicant argues at page 7, lines 11-16, of the Response: “As the Applicant's device uses a chemical reaction to produce pressure in the chamber, no additional components in the chamber or additional inlet ports are necessary or desirable. 
None of Barish, Giannone, and Viczena teach or describe a sealed, empty chamber with a single port for an input one-way valve and a single port for an output one-way valve.” 
	In response, it is noted that the limitation upon which applicant argues are not recited in the rejected claim(s), i.e., the Applicant's device uses a chemical reaction to produce pressure in the chamber, no additional components in the chamber or additional inlet ports are necessary or desirable. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regard to an “empty” chamber, the references relied upon in the Office action teach that the chambers include “empty” space within the chamber (comprises an empty chamber) – that space unoccupied. Note that applicant’s specification (see paragraphs 10 and 36) teaches that the interior of the main body forms a chamber and the specification further teaches the chamber may be segregated into sub-chambers. Accordingly, applicant’s main chamber would require structural features therein to create sub-chambers within the main chamber. Accordingly, the main chamber as described in applicant’s specification is not restricted to emptiness such that it is entirely without other structural effects. This is further apparent from applicant’s dependent claim 9 which provides a limitation for the inclusion of additional chambers (sub-chambers) within the housing chamber of claim 1 in which the limitation “empty” is recited. As such, the term “empty” does not limit the claim to prevent the inclusion of other structural features within the chamber.
Applicant notes at page 7, line 22 through page 8 line 9, of the Response that claim 6 has been amended to incorporate language taken from the specification. Applicant states: 
… three or more outlet one-way valves configured to permit fluid flow out of the chamber, wherein the three or more outlet one-way valves are positioned to provide momentum to spin the housing about a central axis in response to a force provided by fluid and gas ejected from the outlet one-way valves." Applicant indicates that: “This amendment finds support at least in paragraph [0012] and FIG. 4: [0012] The outlet valves may be positioned such that when the fluid and gas is expelled, the force generated may cause the vessel to spin or be propelled in the bath.
As noted in the first paragraph rejection in this Office action, “three or more” is considered new matter. While support for “three or more” is considered new matter. While Figure 4 includes “three” outlet one-way valves, the does not provide support for a preferable range of more than three valves and does not support three or more outlet one-way valves with the exclusion of valves one and two. Applicant discloses in the specification:
[0010] At least one inlet one-way valve and at least one outlet one-way valve are 
provided on the vessel. The valves may be, for example, diaphragm check 
valves, however other types of valves may be used. (Emphasis added).
Applicant also indicates at page 8, that: 
FIG. 4 shows the three output ports are spaced substantially equidistant along a latitude of the housing. Inherently, as pressure in the chamber due to the chemical reaction may not be equal in all regions of the chamber, and each outlet one-way valve will have slightly different pressure thresholds, one valve will open before the others. This will provide an initial momentum, and as the other two or more valves open, will cause the vessel to spin about a central axis of the housing. With regard to Viczena, the Actions states, "When gun 5 is operated, the toy ship 1 will turn to port (provides momentum to rotate/propel the ship in response to force provided by fluid and gas (i.e., air) ejected from the valves). When gun 4 is operated, the toy ship 1 will turn to starboard (rotates/propels)." The momentum of the guns may cause the boat to turn, but it would clearly be in a large circular path, and not anywhere near a central axis of the boat. 
In response, the above described structural description for the output ports “spaced substantially equidistant along a latitude of the housing” is not described in the applicant’s specification. Additionally, the chemical reaction relied upon for creating pressure and slightly different pressure thresholds for creating momentum cannot be located in paragraph 35 of the specification which discusses momentum. Additionally, the process described for creating the “spin about a central axis” cannot be located in the specification at paragraphs 9, 12, and 35 in which “spin” of the vessel is discussed. As such, applicant has not defined that the housing as shown in Figure 4 spins on a central axis. Applicant has described that the device spins. Central axis spinning of the device has not been described – nor has a central axis for the device been defined in the specification. The argued structure and operation of the device provided in the above passage of applicant’s Response is not supported in the specification and cannot be inferred from the drawings provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S. GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        



/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773